Citation Nr: 0525914	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  99-11 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  What evaluation is warranted for residuals of a fracture 
of the right zygoma from January 23, 1993?

2.  Entitlement to an effective date earlier than December 3, 
1993, for the assignment of a 100 percent evaluation for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from February 1991 to 
January 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Buffalo, New York 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

In February 2001 and August 2003, the Board remanded the case 
for procedural actions and evidentiary development.

The veteran previously appealed for an effective date earlier 
than April 3, 1997, for the assignment of a 100 percent 
evaluation for paranoid schizophrenia.  In a March 2005 
rating decision, the Appeals Management Center (AMC) changed 
the effective date for a 100 percent evaluation for December 
3, 1993.  The veteran's appeal continues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From January 23, 1993, to January 30, 2003, a fracture of 
the right zygoma was not shown to produce any residual 
impairment of function of the face, jaw, or teeth.

3.  From January 31, 2003, to October 12, 2004, residual 
impairment due to a fracture of the right zygoma included a 
limitation of the intercisal opening to 25.4 millimeters.

4.  From October 13, 2004, residual impairment due to a 
fracture of the right zygoma included a limitation of the 
intercisal opening to 32 millimeters.

5.  Between January 23, 1993, and December 2, 1993, paranoid 
schizophrenia was not productive of more than a definite 
impairment in social and industrial adaptability.


CONCLUSIONS OF LAW

1.  From January 23, 1993, to January 30, 2003, the criteria 
for a compensable evaluation for residuals of a fracture of 
the right zygoma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2. 4.7, 
4.10, 4.150, Diagnostic Code 9905 (2004).

2.  From January 31, 2003 to October 12, 2004, the criteria 
for a 20 percent evaluation for residuals of a fracture of 
the right zygoma have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.2. 4.7, 4.10, 4.150, 
Diagnostic Code 9905.

3.  From October 13, 2004, the criteria for a 10 percent 
evaluation for residuals of a fracture of the right zygoma 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.2. 4.7, 4.10, 4.150, Diagnostic Code 
9905.

4.  From January 23, 1993, the criteria for an increased 
evaluation for paranoid schizophrenia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9203 (1996); 38 C.F.R. §§ 3.159, 
4.2. 4.7, 4.10 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The RO issued a VCAA notice letter in 
October 2002.  Pursuant to instructions in the Board's August 
2003 remand, the AMC issued a VCAA notice with additional 
information in August 2004.  Those written notices fulfill 
the requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, VA 
issued the October 2002 and August 2004 VCAA letters after 
the initial adverse rating decisions of November 1993 and 
January 1999.  The Court explained in Pelegrini, however, 
that failure of an agency of original jurisdiction (AOJ) (in 
this case, the RO) to give a claimant the notices required 
under the VCAA prior to an initial unfavorable adjudication 
of the claim does not require the remedy of voiding the AOJ 
action.  Rather, it is sufficient remedy for the Board to 
remand the case to the AOJ to provide the required notice, 
and for VA to follow proper processes in subsequent actions.  
Id.

In this case, the Board remanded the case in August 2003.  
The notice that the RO provided in August 2004 completed 
fulfillment of the notice requirements.  The lack of full 
notice prior to the initial decision has been corrected, and 
any error as to when notice was provided was harmless.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (Subsequent 
notice is sufficient provided that the veteran was provided a 
meaningful opportunity to participate in the processing of 
his claim by VA).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Evaluation of Right Zygoma Fracture Residuals

The veteran sustained traumatic injury to his face in 
service.  Fracture of the right zygomatic arch was diagnosed.  
In a November 1993 rating decision, the RO granted service 
connection for residuals of a fracture of the right zygoma.  
The RO established service connection effective from January 
23, 1993, the day following the veteran's separation from 
service, and assigned a 0 percent, noncompensable disability 
rating.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on functional abilities.  38 C.F.R. 
§ 4.10.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held, "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned in November 1993.  The Board will 
consider the evidence for the entire period since the 
effective date of the grant of service connection, and will 
consider whether staged ratings are warranted.

Residuals of a right zygoma fracture residuals are evaluated 
under 38 C.F.R. § 4.150, Diagnostic Code 9905, based on the 
degree of limited temporomandibular articulation.  Under that 
Code, a 10 percent rating is assigned if the range of lateral 
excursion is 0 to 4 millimeters, or if the inter-incisal 
range is 31 to 40 millimeters.  The rating is 20 percent if 
the inter-incisal range is 21 to 30 millimeters, and 30 
percent if the inter-incisal range is 11 to 20 millimeters.

On VA medical examination in April 1993, the veteran reported 
that his face was still sore in the area of the right zygoma 
fracture.  The examiner noted an almost invisible scar in the 
hairline from the open reduction of the right zygoma 
fracture.  The examiner stated that the zygoma bone appeared 
to have healed in perfect confirmation.

In November 1994, the veteran wrote that his jaw did not work 
properly, and that he had pain in both sides of his face, and 
difficulty chewing and talking.  He indicated that his facial 
injuries during service had been the result of being beaten 
and kicked in the head and face.

In May 1996, the veteran wrote that, when he underwent 
surgical repair of a right zygoma fracture following the 
August 1992 assault, doctors told him that he also had 
hairline fractures throughout his face, neck, jaw, and skull.  
He stated that he continued to have grinding in his neck, 
head, and cheek, and pain in his jaw with eating.

On VA examination on January 31, 2003, the veteran stated 
that he had no temporomandibular pain, but had mandibular 
pain in the distal halves on both sides.  He reported that he 
could chew food, and was able to swallow.  He related that 
his face and jaw felt the same all the time, and that he was 
not under any treatment for his jaw.  The jaw reportedly 
locked occasionally while chewing.  He denied teeth pain 
while chewing.  The examiner observed good approximation of 
the teeth, and found no facial disfigurement.  He was able to 
open his mouth at the front teeth one inch by measurement.  
There was no palpable defect in the right zygomatic arch, and 
no visible scar.  

On VA dental and oral examination in October 2004, the 
examiner found that the veteran had a normal range of jaw 
motion, and no temporomandibular joint clicks.  The examiner 
found that there were no compromises to the veteran's 
mastication.  The inter-incisal opening was 32 millimeters.  
The lateral range of motion was to 8 millimeters to each 
side.

The veteran has reported having pain in his face and 
diminished function in his jaw.  Physicians who have examined 
him, however, have not found any evidence of diminished 
function in the veteran's jaw and teeth.  Therefore, the 
preponderance of the evidence is against a compensable rating 
of residuals of the right zygoma fracture from the January 
1993 date of the veteran's separation from service.

Although VA examinations in January 2003 and October 2004 did 
not reveal diminished jaw or mouth function, measurement of 
motion revealed a reduced inter-incisal opening in January 
2003 of one inch and an opening of 32 millimeters in October 
2004.  As one inch equates to 25.4 millimeters, it follows 
that a 20 percent evaluation is warranted from the date of 
the January 31, 2003, examination to the day prior to the 
date of the October 13, 2004 study when the veteran was able 
to show a larger opening warranting a lower rating of 10 
percent under Diagnostic Code 9905.  Therefore the foregoing 
staged ratings are awarded.  Fenderson.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for disability residual to the right zygoma 
fracture.  Any impairment attributable to the facial fracture 
residuals has not been shown to markedly interfere with the 
veteran's capacity for employment.  The Board finds that 
there are no exceptional factors that render application of 
the regular schedular criteria impractical.  There is, 
therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.

Effective Date for 100 Percent Evaluation for Paranoid 
Schizophrenia

The RO granted service connection for paranoid schizophrenia 
in a July 1998 rating decision.  At that time, the RO 
established service connection effective from December 3, 
1993, and assigned a disability rating of 30 percent.  In a 
January 1999 rating decision, the RO increased the rating 
from 30 percent to 100 percent, effective April 3, 1997.  In 
a March 2003 rating decision, the RO changed the effective 
date for service connection to January 23, 1993, such that 
the disability was rated at 30 percent from January 23, 1993, 
and 100 percent from April 3, 1997.  In a March 2005 rating 
decision, the RO granted an effective date of December 3, 
1993, for the grant of a 100 percent rating.  That decision 
left in effect ratings of 30 percent from January 23, 1993, 
and 100 percent from December 3, 1993.  The veteran's 
continuing appeal is for an effective date earlier than 
December 3, 1993, for the 100 percent rating.  The veteran 
contends that the 100 percent rating should be effective from 
separation from service, January 23, 1993.

After the July 1998 rating decision, which assigned an 
effective date of December 3, 1993, for service connection 
for paranoid schizophrenia and a rating of 30 percent, the 
veteran responded with a written statement in September 1998.  
In that statement, the veteran contended that his psychiatric 
disability should be rated as 100 percent disabling, and that 
service connection should be effective from his separation 
from service in January 1993.  The veteran, in effect, 
initiated an appeal of both the initial rating and the 
effective date assigned in the July 1998 rating decision.

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the claim is 
received within one year from the date of separation from 
service, the date of separation will be the date of the 
award.  38 U.S.C.A. § 5110(b)(1).

The effective date of the award of an increased rating will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received is received within one year from such 
date; otherwise, the effective date will be the date of the 
receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(2).

The veteran submitted a claim of entitlement to service 
connection and compensation for a number of conditions, 
including a personality disorder, in March 1993, within one 
year from his separation from service in January 1993.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Under the rating criteria that were in effect in 1993, 
paranoid schizophrenia and other psychotic disorders were 
evaluated as follows:

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability  .......... 100 
percent

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability
   ..................................................... 70 percent

Considerable impairment of social and 
industrial adaptability  ....................................... 50 
percent

Definite impairment of social and 
industrial adaptability
   ..................................................... 30 percent

Mild impairment of social and industrial 
adaptability
   ..................................................... 10 percent

38 C.F.R. § 4.132, Diagnostic Code 9203 (1996) ; Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran's service medical records reflect that a 
supervisor referred him for a mental health consultation, 
which took place on December 9, 1992.  The veteran indicated 
that he had disciplinary proceedings against him pending.  He 
indicated that he had been drinking 12 to 24 beers per week, 
but had stopped drinking recently when he was referred for 
alcohol abuse treatment.  He stated that he believed that he 
was being persecuted because of a book he had written.  The 
examiner noted that the veteran was very suspicious.  The 
examiner found that the veteran appeared to be experiencing 
delusions of grandeur and paranoia.  The examiner's 
assessments were rule out paranoid/schizotypal personality 
disorder, and rule out neurological problems from head 
injury.

On psychological evaluation on December 11, 1992, the veteran 
reported that two of his supervisors wanted to kick him out 
of the Army.  He indicated that he was under review for minor 
disciplinary problems, and that alcohol had been involved in 
those problems.  The examiner found that the veteran's manner 
was slightly guarded, but that his behavior, affect, and 
speech were normal.  Psychological test results were 
consistent with hypersensitivity, suspiciousness, and 
brooding.  The examiner found that the veteran had some 
conflicts, but did not appear to have acute mental health 
problems.  The examiner concluded that the veteran had some 
problematical personality traits, but did not meet the 
criteria for a personality disorder.  The clinical 
impressions were alcohol abuse, occupational and legal 
problems, and paranoid personality traits.

The veteran underwent another mental health evaluation during 
service on January 6, 1993.  The examining psychiatrist 
listed a diagnosis of personality disorder, not otherwise 
specified, with paranoid and passive aggressive features.  
The examiner stated that the veteran's disorder was so severe 
that his ability to function effectively in the military 
environment was significantly impaired.  The examiner opined 
that the veteran was not likely to be amenable to retraining, 
and that additional stress could cause further deterioration 
and psychosis.  The examiner recommended that the veteran be 
separated from service out of concern for the veteran's 
mental well-being.

Looking at the evidence pertaining to the period from January 
23, 1993, the Board notes that on VA mental health 
examination in April 1993, the veteran indicated that he had 
been discharged from service based on a personality disorder.  
He stated that before entering service he had worked in 
construction and had taken some college courses.  He reported 
that he was not working, that he was looking for work, and 
planning to enroll in school in the fall.  He also stated 
that he had written a book that he considered ready for 
publication.  He related that he lived with his mother, and 
that he had a girlfriend and other friends.  He reported a 
history of trouble related to drinking, including fights and 
a drunk driving arrest.

The veteran did not report symptoms of depression, anxiety, 
panic, or any evidence of a psychosis.  He denied 
hallucinations and delusions.  He did indicate that he had 
felt slightly paranoid during service, but not since service.  
On mental status examination the veteran appeared somewhat 
disheveled, and the appellant reported that he had been 
drinking and did not get any sleep during the prior night.  
The veteran was coherent and cooperative, without evidence of 
hallucinations or delusions.  The assessment was alcohol 
abuse.  The examiner commented that alcohol abuse appeared to 
be the veteran's major problem at that time.

A VA general medical examination in April 1993 noted that the 
appellant was psychiatrically normal.

A county mental health department arranged a psychiatric 
evaluation of the veteran on December 3, 1993.  The veteran 
reported that he had attended college for two years, and had 
worked in construction for two years before entering service.  
He indicated that since separation from service he had not 
held employment, and he had lived with his mother.  Since a 
recent conflict with his mother, he reported, he had been 
living at a YMCA.  He related that he drank a six-pack of 
beer two or three times per week.

The examining psychiatrist reported that in the course of the 
interview it became clear that the veteran suffered from 
paranoid delusions, religious delusions, and ideas of 
reference.  The examiner noted the content of the delusions 
the veteran expressed, including ongoing interaction with the 
CIA and National Security Agency, and status as a figure from 
the Bible.  On mental status examination the appellant was 
fully oriented, with an intact memory and a good fund of 
knowledge.  He used good eye contact, and his speech was 
clear and coherent.  The veteran denied auditory 
hallucinations, but he did present the foregoing delusions.  
The examiner found that the veteran had an extensive 
delusional system, and that his history was most consistent 
with chronic paranoid schizophrenia.

A review of the evidence shows that prior to December 3, 
1993, the veteran had never been diagnosed with 
schizophrenia.  Hence, given that a rating for a disability 
is dependent on the appellant actually having the disability 
in question, it follows that an evaluation in excess of the 
30 percent rating already assigned is not in order.  

Moreover, even assuming that the signs and symptoms presented 
prior to December 3, 1993 were prodromal signs of his 
schizophrenia, it is well to observe that the clinical 
evidence did not show considerable social and industrial 
inadaptability prior to that date.  Indeed, a general VA 
examination in April 1993 found that the appellant was 
psychiatrically normal, and an April 1993 VA psychiatric 
examination showed that he was coherent, cooperative, and 
without evidence of any psychotic symptoms to include 
delusions and hallucinations.  Thus, an evaluation in excess 
of 30 percent for paranoid type schizophrenia is not in order 
prior to December 3, 1993.


ORDER

Entitlement to a compensable evaluation for residuals of a 
fracture of the right zygoma, for the period from January 23, 
1993, to January 30, 2003, is denied.

Entitlement to a 20 percent evaluation for residuals of a 
fracture of the right zygoma, from January 31, 2003 to 
October 12, 2004, is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.

Entitlement to a 10 percent evaluation for residuals of a 
fracture of the right zygoma, from October 13, 2004, is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to an increased evaluation for paranoid 
schizophrenia at any time prior to December 3, 1993, is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


